Title: From John Adams to William Cranch, 7 April 1812
From: Adams, John
To: Cranch, William



Dear Sir
Quincy April 7th 1812

Your letter of the 15th of March I communicated to your brother and Sister Greenleaf & requested them to search among your Fathers papers they have done so & I presume have sent you Copies of what they have found
I have never given the smallest attention to the Title & I had rather at this day undertake to go through Sir Isaac Newtons Principia than investigate the Title to any tract of land. Neither Mr Quincy nor your fathers heirs nor my Son in any Opinion can justify any compromise in the business the Law ought to take its course If you tamper with one, there will soon be more claimants & they will rise in their demands.
The patch of rocks and Shrubs & trees that is now in the possession of my son John Quincy Adams, has been a nuisance to me & all the neighbourhood for half a century or more My son will do as he thinks fit I would do nothing but by Judgment of Law.
Mr Quincy has acted from honest principles in the business but in my opinion injudiciously as he does in many other things & as his father did before him & his Grand father too Wit, Satyre, Eloquence are not always judgment—his Great Grand father, as Old father Niles once told me was the most judicious man he ever knew My father was of the same opinion but judgment abandoned the family when Judge Quincy expired in London with the small-pox. He made an excellent speach upon a Navy which as it was the first I had read upon that subject appeared to me the most important Speech I had ever read it has been followed by others of Great merit. But where is the genius of North America? although we are the most enlightened people under heaven, we want the Demon of Socrates—
With great esteem I am your affectionate
John Adams